Title: To George Washington from La Vallière, 26 May 1789
From: La Vallière (Valtière), Henri-Joseph de Chassey-Rieux, baron de
To: Washington, George



Cap ce 26e May 1789.

Votre Excellence, Monsieur, a Eté instruite dans Les tems d’hostilité Et de guerre des services qu’avec jnclination Et Empressements j’ay Rendus Comme Commandant pour Le Roy au Mole Et ses dependances a Messieurs Les Commandts de Batiments Et negotiants des Etats unis; j’us L’honneur d’adresser a Votre Excellence En divers tems plusieurs officiers Et jeunes gens français a qui Vous avés Bien Voulu donner des Emplois Et m’en avés accusé Reception En m’en temoignant Votre satisfaction.
j’ay Eté assés heureux que dêtre util aux Respectables Etats unis En protegeant Leur Batiments Et En Empechant Les Corsaires Ennemis de s’en Emparer, j’ay Reçu des temoignages de satisfaction Des Capitns de Votre Nation.
on me flatte, Monsieur, d’une marque de Contentement qui me fera Le plus grand plaisir, C’est de L’admission dans L’honorable societé de Cincinnatus ainsy que La Eté Mr De Lilencourt Brigadier des armées du Roy Et autres qui n’ont Eté a l’amerique.
j’ose Esperer Cette même faveur Et prie Votre Excellence d’en acheminer L’effet a La premiere assemblée de la societé. je suis avec Le plus Respectueux attachement de Votre Excellence Monsieur Le trés humble Et trés obeissent serviteur

Le Bon De la ValliereMaréchal des Camps Et armées du Roy

